Citation Nr: 1527733	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Propriety of the reduction of the Veteran's VA disability benefits to the 10 percent payment rate from March [redacted], 2010 through April [redacted], 2013, due to incarceration.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The Veteran was incarcerated for conviction of a felony from February [redacted], 2010 to April [redacted], 2013.


CONCLUSIONS OF LAW

The reduction of the Veteran's VA disability payment rate to 10 percent from March [redacted], 2010 to April [redacted], 2013 was not proper.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2014).

The reduction of the Veteran's VA disability payment rate to 10 percent from April [redacted], 2010 to April [redacted], 2013 was proper.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, the Veteran was properly notified of the proposed reduction in accordance with 38 C.F.R. § 3.665(a).  Although an initial notice mailed in December 2011 was returned as undeliverable, the RO undertook efforts to verify the Veteran's address and mailed a second notice in March 2012 that was not returned.  The October 2012 administrative decision implementing the reduction was sent to the same address as the March 2012 notice.  The Veteran timely appealed the decision and requested future correspondence be sent to him at the Indian Creek Correctional Center in Chesapeake, Virginia.  The RO complied with the Veteran's request and corresponded with the Veteran at the address provided until he was released from incarceration in April 2013.  Thus, VA has complied with its notice obligations under the VCAA.

VA has also complied with its duty to assist.  The outcome of this appeal turns on whether the Veteran was incarcerated and for what period of time.  The Board scheduled the Veteran for a hearing in October 2014, but he failed to attend.  The Veteran has not disputed that he was incarcerated for a felony conviction and has not identified any additional evidence that would affect the reduction of his benefits.  

This case turns on application of the law to undisputed facts.  Thus, further assistance would not likely aid the Veteran in prevailing in his appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Reductions Based on Incarceration

A veteran who is incarcerated in a federal, state, or local penal institution in excess of sixty days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10-percent disabling beginning on the sixty-first day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

In this case, the Veteran has been receiving disability benefits at a 70 percent rate for his service connected disabilities since May 7, 2003.  It is not in dispute he was incarcerated for conviction of a felony.  He perfected an appeal regarding the reduction of his benefits essentially arguing that the reduction was improper because it caused him undue hardship.  

While acknowledging the Veteran's argument, the Board notes 38 U.S.C.A. § 5313 and its implementing regulation at 38 C.F.R. § 3.665 do not contain provisions that allow incarcerated veterans to avoid reductions based on undue hardship to themselves.  The statute and regulation do allow for an apportionment of benefits to dependents in certain circumstances, but this provision is inapplicable in the Veteran's case because he does not have any dependents.  See 38 C.F.R. § 3.665(e).  Thus, the reduction was proper.  

However, the AOJ reduced the Veteran's disability benefit payment to the 10 percent payment rate, effective March [redacted], 2010.  The AOJ used the date of sentencing, January 8, 2010, noted on a December 2010 VA Form 21-0820 (Report of General Information), to determine the effective date of the reduction, as opposed to the actual date of incarceration.   A September 2011 prisoner match report indicates the Veteran was confined by the Virginia Department of Corrections on February [redacted], 2010.  Therefore, the reduction on benefits should have taken effect on April [redacted], 2010, the sixty-first day of incarceration, instead of March [redacted], 2010, as implemented by the AOJ.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

The fact that the AOJ used an incorrect effective date to implement an otherwise proper reduction of the Veteran's benefits does not render the reduction void ab initio.  See VAOPGCPREC 31-97 (Aug. 29, 1997) (stating that the reduction of a disability rating, if otherwise supportable, is not rendered void ab initio by virtue of error in the assignment of the effective date).  The AOJ observed the applicable laws and regulation and notified the Veteran of the proposed reduction in March 2012 in accordance with 38 C.F.R. § 3.665(a).   See Greyzck v. West, 12 Vet. App. 288, 292 (1999); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  It also resumed payment at the 70 percent rate when the Veteran was released in April 2013, as specified in 38 C.F.R. § 3.665(i).  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

Ultimately, the reduction of the Veteran's disability payment rate was proper, but for the incorrect effective date.  As the evidence shows the Veteran was not incarcerated until February [redacted], 2010, an effective date of April [redacted], 2010 for the reduction is warranted.  Thus, the Veteran's benefits are partially restored at the 70 percent rate from March [redacted], 2010 to April [redacted], 2010.  See VAOPGCPREC 31-97 (Aug. 29, 1997) (explaining that the appropriate remedy is to award one additional month of compensation at the non-reduced percent rate when an error is made in assigning the effective date for the reduction).


ORDER

The reduction of the Veteran's VA disability benefits to the 10 percent payment rate from March [redacted], 2010 through April [redacted], 2010, was not proper and restoration of VA disability benefits at the 70 percent rate from March [redacted], 2010 to April [redacted], 2010 is granted.

The reduction of the Veteran's VA disability benefits to the 10 percent payment rate from April [redacted], 2010 through April [redacted], 2013, was propter; restoration of VA disability benefits above the 10 percent rate from April [redacted], 2010 to April [redacted], 2013 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


